Order issued September 11, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-13-01493-CR
                      ________________________________________

                            DARYL WAYNE SIRLS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                          Before Justices Bridges, Lang, and Evans

       Based on the Court’s opinion of this date, we GRANT the April 10, 2014 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Daryl Wayne Sirls,

TDCJ No. 1883409, Louis C. Powledge Unit, 1400 FM 3452, Palestine, Texas, 75803.



                                                    / David Evans/
                                                    DAVID EVANS
                                                    JUSTICE